FLOYD R. GIBSON, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur in Part II of the majority opinion because I agree that no ambiguity exists in the options agreement. In regard to Part III, however, I respectfully dissent.
I question whether the adhesion contract in this case should be enforced to deprive Sulit of his day in federal court. ERISA is premised on a fiduciary relationship between the parties. Implicit in that relationship should be the right of the aggrieved party to select a forum for resolution of the dispute. Enforcement of boilerplate arbitration clauses can only weaken the fiduciary relationship.